DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 01/31/2022.  
Claims 9-10, 12, 17, 19, and 21-24 have been canceled.
Claims 26-28 have been added.
Claims 1-8, 11, 13-16, 18, 20, and 25-28 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.  
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See An et al. (US 20180225082 A1) below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 6-8, 11, 13-14, 16, 18, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Arapolarmic (Youtube, “Arapolarmic Tutorial 1”, https://youtu.be/VuJbSyLga_U?list=PLeqUvvNW8bxkg1bLY3pgx1XtBfofGrK4j, dated 07/08/2014, screen printout pages 1-19, hereinafter referred to as “Youtube”; Youtube, “Arapolarmic Tutorial 5”, https://youtu.be/xzXhtqVM018?list=PLeqUvvNW8bxkg1bLY3pgx1XtBfofGrK4j. 07/08/2014, screen printout pages 1-12, hereinafter referred to as “Youtube2”; and Aratechlabs, Press Release, Arapolarmic-Augmented Reality Mic Directivity, July 28, 2014, 3 pages cited in IDS dated 11/25/2019) in view of Xiang et al. (US 20140136981 A1) and An et al. (US 20180225082 A1).
As per independent claim 1, Arapolarmic teaches a method comprising: capturing, via a camera of a computing device in a first position, a first image of a microphone (Youtube, pages 6-7, showing capturing, using an IPAD in a first position, an image of a microphone); displaying the first image on a display of the computing device (Youtube, pages 6-7, shown on IPAD screen); determining, by the computing device, a first location and orientation of the microphone relative to the camera (e.g. Youtube, pages 7-11, location and orientation tracked as can be seen by adjusted pattern as user moves IPAD; Aratechlabs, in page 1, “position and orientation”); determining one or more parameters of one or more pick-up patterns of the microphone (e.g. Youtube, pages 8-19, shape, size, etc.; Aratechlabs, in page ; determining a first visual representation of the one or more pick-up patterns based on (1) the one or more parameters and (2) the first location and orientation of the microphone relative to the camera and displaying the first visual representation of the one or more pick-up patterns overlaid on the first image of the microphone (e.g. Youtube, pages 8-11, display pick up pattern with the shape, size, etc. and the location and orientation; Aratechlabs, in page 1, overlapped on screen for augmented reality); and determining a second visual representation of the one or more pick-up patterns based on (1) the one or more parameters and (2) the first location and orientation of the microphone relative to the camera and displaying the second visual representation of the one or more pick-up patterns overlaid on the first image of the microphone (e.g. Youtube, pages 8-11 and 17-19, display another representation with the shape, size, etc. and the location and orientation; Aratechlabs, in page 1, overlapped on screen for augmented reality), but does not specifically teach determining one or more parameters by receiving the one or more parameters from the microphone and determining the visual representation of the one or more pick-up patterns based on the one or more parameters received from the microphone; responsive to the receiving the user input, transmitting an instruction to the microphone to modify the one or more parameters of the one or more pickup patterns of the microphone based on the user input; determining the first visual representation based on (3) the microphone being in an unmuted state and responsive to the microphone being modified to a muted state: determining the second visual representation based on (3) the microphone being in the muted state.  However, Xiang teaches determining one or more parameters by receiving the one or the graphic visualizations 1222 may be generated with information received from the array”) and responsive to receiving user input corresponding to representations, transmitting an instruction to the microphone to modify the one or more parameters of one or more pickup patterns of the microphone based on the user input (e.g. in paragraphs 12, 64, 67, 91, and 93, “controlling a sound field… Individuals (or users) may directly and intuitively adjust parameters related to the visualized sound projection patterns by interacting with the touch surface while receiving visual feedback in real-time… control the array 930 by changing characteristics” and figures 7, 11, and 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arapolarmic to include the teachings of Xiang because one of ordinary skill in the art would have recognized the benefit of allowing users to directly and intuitively adjust parameters of the microphone while receiving visual feedback in real-time (note: this further amounts to a simple substitution that yields predictable results).  An teaches determining a first visual representation based on a microphone being in an unmuted state and responsive to the microphone being modified to a muted state: determining a second visual representation based on the microphone being in the muted state (e.g. in paragraph 59, “a visual…indication is provided in response to activation and deactivation of the mute function to alert the user of the changed coloration or shape of a microphone icon on the device display”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of An because one of ordinary skill in the art would have recognized the benefit of allowing users to easily recognize other relevant microphone parameters (further amounts to a simple substitution that yields predictable results).  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the microphone is a fixed pattern microphone, and wherein determining one or more parameters of the one or more pick-up patterns of the microphone comprises selecting a first pick-up pattern corresponding to the fixed pattern microphone from a plurality of predetermined pick-up patterns (e.g. Youtube, pages 7-11; Youtube2, pages 5-12; Aratechlabs, in page 1, “polar pickup patterns… library”).  
As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the first pick-up pattern is selected based on the location and orientation of the fixed pattern microphone (e.g. Youtube, pages 7-11, selection in response to match of location and orientation of microphone, and pattern sizing and directivity determined/selected based on sizing and orientation of microphone; note: applicant’s specification, page 48, with examples of what based on location and orientation includes).  
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the first location and orientation of the microphone relative to the camera are determined based on the first image (e.g. Youtube, pages 7-15; Aratechlabs, in page 1, determined via corresponding image captured through camera of IPAD to facilitate augmented reality).
As per claim 7, the rejection of claim 1 is incorporated and Arapolarmic further teaches receiving location and orientation data, wherein the first location and orientation of the microphone relative to the camera are determined based on the received location and orientation data (e.g. e.g. Youtube, pages 7-11; Aratechlabs, in page 1, “position and orientation”), but does not specifically teach from the microphone.   However, Xiang teaches receiving data from a microphone (e.g. in paragraphs 12, 67, and 92-93 and figure 12, “the position and/or orientation”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xiang because one of ordinary skill in the art would have recognized the benefit of facilitating determination of relevant information, and further amounting to a simple substitution that yields predictable results.
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein the parameters of the one or more pick-up patterns comprise one or more of a length, width, size, and shape corresponding to the pick-up pattern (e.g. Youtube, pages 8-11 and 16-19, shape, size, etc.).  
As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches receiving user input via a user interface of the computing device, wherein the user interface comprises a touch screen, and wherein the input comprises a touch and drag motion (e.g. Youtube1, pages 16-19; Youtube2, in dragging… touch the sound”); and responsive to receiving the user input, transmitting an instruction to the microphone to modify the one or more parameters of the one or more pickup patterns (e.g. Youtube1, pages 16-19; Youtube2, in figures 2-3, causing adjust features of pattern(s), such as size, directivity, etc.; Xiang, in paragraphs 91 and 93 and figure 10, “directly and intuitively adjust parameters”).  
As per claim 26, the rejection of claim 1 is incorporated and the combination further teaches capturing, via the camera of the computing device in a second position different from the first position, a second image of a microphone (Youtube, pages 9-13, showing capturing, using an IPAD in another position, a second image of a microphone); displaying the second image on a display of the computing device (Youtube, pages 9-13, shown on IPAD screen); determining, by the computing device, a second location and orientation of the microphone relative to the camera (e.g. Youtube, pages 9-13, location and orientation tracked as can be seen by adjusted pattern as user moves IPAD; Aratechlabs, in page 1, “position and orientation”); determining a third visual representation of the one or more pick-up patterns based on (1) the one or more parameters and (2) the second location and orientation of the microphone relative to the camera and displaying the third visual representation of the one or more pick-up patterns overlaid on the second image of the microphone (e.g. Youtube, pages 9-13, display pick up pattern with the shape, size, etc. and the location and orientation; Aratechlabs, in page 1, overlapped on screen for augmented reality).

Claims 20 and 28 are the medium claims corresponding to the method claims 1 and 26 and are rejected under the same reasons set forth, and the combination further teaches a non-transitory, computer-readable medium having instructions stored thereon that, when executed by a processor, cause the performance of a set of acts (e.g. Aratechlabs, page 1, IPAD which contains memory, etc.).

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arapolarmic in view of Xiang et al. (US 20140136981 A1) and An et al. (US 20180225082 A1), and further in view of Arrowood et al. (US 20020069054 A1).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the microphone is a steerable pattern or array microphone, wherein the method further comprises: determining, by the computing device, information corresponding to the one or more pick-up patterns of the steerable pattern or array microphone (e.g. Youtube, in figures 13-15, microphone is moved/steered and lobes positioned with respect to displayed polar axis), but does not specifically teach receiving, by the computing device, lobe coordinates.  However, Xiang teaches receiving, by a computing device, information related to a steerable pattern or array microphone to determine associated parameters 
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches determining the one or more parameters of the one or more pick-up patterns of the microphone based on the received lobe coordinates (e.g. Youtube, in figures 13-15; Xiang, in paragraphs 12, 67, and 92-93; Arrowood, in paragraphs 15 and 73). 
As per claim 15, the rejection of claim 13 is incorporated and the combination further teaches wherein the microphone is a steerable pattern or array microphone, and wherein the processor is further configured to: determining, by the computing device, information corresponding to the pick-up pattern of the steerable pattern or array microphone and determine the one or more parameters of the pick-up pattern of the microphone based on the received information (e.g. Youtube, in figures 13-15, microphone is moved/steered and lobes positioned with respect to displayed polar axis), but does not specifically teach receive, from the steerable pattern microphone, information including lobe coordinates.  However, Xiang teaches receiving, from a steerable pattern microphone, information related to the steerable pattern microphone to determine associated parameters for graphic visualization (e.g. in paragraphs 12 and 92-93 and figure 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xiang because one of ordinary skill in the art would have recognized the benefit of facilitating determination of relevant information (note this further amounts to a simple substitution that yields predictable results).  Arrowood teaches information related to a steerable pattern or array microphone including lobe coordinates (e.g. in paragraphs 15 and 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Arrowood because one of ordinary skill in the art would have recognized the benefit of facilitating determination of lobes and/or allowing automated steering (note this also further amounts to a simple substitution that yields predictable results).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Arapolarmic in view of Xiang et al. (US 20140136981 A1) and An et al. (US 20180225082 A1) as applied above, and further in view of Liu et al. (US 20140136203 A1).
based on a shape of the microphone.  However, Liu teaches determining a respective location and orientation based on a shape of a microphone (e.g. in paragraphs 148-149 and 155, “detecting the position and/or orientation of a microphone array on a screen based on the shape of the microphone array”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Liu because one of ordinary skill in the art would have recognized the benefit of incorporating a well-known way to determine location and orientation, further amounting to a simple substitution that yields predictable results.

Notes
Youtube, “Arapolarmic Tutorial 1”:
IPAD moving away from mic:
Page 1: video at 0:53
Page 2: video at 0:56
Page 3: video at 0:57
Page 4: video at 1:01  
Microphone matching:

Page 6: video at 3:12
Page 7: video at 3:21
Page 8: video at 3:23
IPAD moving away from mic:
Page 9: video at 3:27
Page 10: video at 3:31
Page 11: video at 3:33
Mic moved:
Page 12: video at 3:36
Page 13: video at 3:37
Page 14: video at 3:40
Page 15: video at 3:43
Parameter change:
Page 16: video at 3:48
Page 17: video at 3:50
Page 18: video at 3:52
Page 19: video at 3:53

Youtube, “Arapolarmic Tutorial 5”:
Scale pattern:
Page 1: video at 1:08
Page 2: video at 1:10

Multiple patterns:
Page 4: video at 1:31
Page 5: video at 1:34
Page 6: video at 1:37
Page 7: video at 1:40
Page 8: video at 3:18
Page 9: video at 3:18
Page 10: video at 3:19
Page 11: video at 3:19
Page 12: video at 3:20

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Okuma (US 20180262857 A1) teaches based on a received input: transmitting an instruction to a microphone to modify one or more parameters of one or more pick-up patterns of the microphone (e.g. in paragraphs 26 and 74-77 and figures 9A-9D).
Cho et al. (US 20190188913 A1) teaches “displaying, by the augmented reality device, a 3-D model… a pattern overlaid on the real-time image of the target physical area, wherein the pattern corresponds to parameter data associated with the 3-D model… a ” (e.g. in paragraphs 5 and 141-142).  
Siotis et al. (US 20120163625 A1) teaches “adjust parameters of the sound processing… performing image analysis on video images captured by an image sensor of the device 21, the one of the persons 28, 29 who is speaking may be identified. The direction of the sound capturing lobe 22 may then be automatically adjusted based on which of the two sound sources 28, 29 is active” (e.g. in paragraphs 55, 67, 76, and 79 and figures 3-5 showing modifying a pick up pattern based on a position of a person(s) relative to a microphone).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        02/12/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176